AUTHORITY CONFERRED REGARDING CONSTRUCTION OF COUNTY JAIL The Board of County Commissioners, District Judge, and County Judge (now Associate District Judge), sitting as a board pursuant to the authority conferred upon them under the provisions of 19 O.S. 740 [19-740] (1961), may proceed to employ an architect to prepare plans, and let the contract for construction of a county jail, following the approval of a one mill tax levy and the making of an estimate by the board, all done in accordance with the provisions of 19 O.S. 740 [19-740] (1961).  The Attorney General has considered the request for an opinion contained in your letter dated February 3, 1971. In your letter, you state that the citizens of Pontotoc County on November 3, 1970, authorized and approved a levy of taxes for the purpose of constructing a county jail in Pontotoc County. The construction will be conducted under the authority of 19 O.S. 740 [19-740] (1961), and that the total amount of the levy will be One Hundred forty-five Thousand Dollars ($145,000.00). You further state that the board of county commissioners, district judge, and county judge Now associate district judge sitting as a board under the provisions of 19 O.S. 740 [19-740] (1961) request an opinion from the Attorney General in answer to the following question: "When may we proceed to employ an architect to prepare plans and let the contract for construction under the provisions of 19 O.S. 740 [19-740] (1961)?" For the purposes of answering your question, it is assumed that the election conducted for the purpose of securing the approval of a passage of a mill tax for jail purposes is in conformity with the applicable Constitution and statutory provisions and is regular in all respects.  From an over-all reading of the provisions of 19 O.S. 740 [19-740] (1961) it does not appear that there are any time restrictions upon the board as to when it may proceed to enter into contracts for the services of an architect or for the letting of a contract for the construction of the county jail following the time the passage of the mill levy is approved by the voters and the board has prepared its estimate of the amount of revenue to be derived from the mill levy and the sinking fund of the county. Pursuant to the provisions of 20 O.S. 91.4 [20-91.4] (1970), which became effective on January 13, 1969, the reference to county judge in 19 O.S. 740 [19-740] (1961) is deemed to mean associate district judge. If there is more than one associate district judge elected from the county, county judge refers to the associate district judge who is selected by all of the associate district judges of the county.  It is the opinion of the Attorney General that the Board of County Commissioners, district judge, and county judge now associate district judge, sitting as a board pursuant to the authority conferred upon them under the provisions of 19 O.S. 740 [19-740] (1961), may proceed to employ an architect to prepare plans, and let the contract for construction of a county jail, following the approval of a one mill tax levy and the making of an estimate by the board, all done in accordance with the provisions of 19 O.S. 740 [19-740] (1961).  (Odie A. Nance)